When the decision was rendered in this case, I announced orally from the bench that I concurred in the majority opinion, because the question involved as to the constitutionality of the statute had already been decided by this court several times; and that while I thought the prior holding of this court on this question was wrong, and that as an original proposition I would have maintained that the statute was unconstitutional for the reasons given in the dissenting opinion herein of Judge ETHRIDGE, that, still, I believed it to be the duty of a judge of this court to follow the rule of stare decisis, and I, for this reason, therefore joined in the main opinion. I orally expressed the view from the bench that the dissenting opinion was the correct one, but that my respect for the prior decisions of this court impelled me to join with the majority. I now put these thoughts in writing so that the written record will reflect my views and satisfy my conscience in the premises. *Page 101